
	
		II
		Calendar No. 515
		112th CONGRESS
		2d Session
		S. 357
		[Report No. 112–214]
		IN THE SENATE OF THE UNITED STATES
		
			February 15, 2011
			Mr. Lautenberg (for
			 himself, Mr. Leahy,
			 Mr. Sanders, Mr. Bingaman, Mr.
			 Menendez, and Mr. Cardin)
			 introduced the following bill; which was read twice and referred to the
			 Committee on Environment and Public
			 Works
		
		
			September 19, 2012
			Reported by Mrs. Boxer,
			 with amendments
			Omit the part struck through and insert the part
			 printed in italic
		
		A BILL
		To authorize the Secretary of the Interior to identify
		  and declare wildlife disease emergencies and to coordinate rapid response to
		  those emergencies, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Wildlife Disease Emergency Act of
			 2011.
		2.PurposesThe purposes of this Act are—
			(1)to authorize the
			 Secretary of the Interior to identify and declare wildlife disease
			 emergencies;
			(2)to establish a
			 fund through which the Secretary may coordinate rapid response to those
			 emergencies; and
			(3)to prepare for,
			 identify, and address diseases adversely affecting wildlife populations and
			 biodiversity through strategic and coordinated actions among Federal, State,
			 and local agencies, Indian tribes, and nongovernmental organizations.
			3.DefinitionsIn this Act:
			(1)CommitteeThe
			 term Committee means the Wildlife Disease Committee established
			 under section 6(a).
			(2)DiseaseThe
			 term disease means an infectious or noninfectious, pathological
			 condition that—
				(A)occurs in a
			 susceptible population of wildlife; and
				(B)is not
			 zoonotic.
				(3)FundThe
			 term Fund means the Wildlife Disease Emergency Fund established
			 by section 5.
			(4)Indian
			 tribeThe term Indian tribe has the meaning given
			 the term in section 4 of the Indian
			 Self-Determination and Education Assistance Act (25 U.S.C.
			 450b).
			(5)SecretaryThe
			 term Secretary means the Secretary of the Interior.
			(6)StateThe
			 term State means—
				(A)each of the
			 several States of the United States;
				(B)the District of
			 Columbia;
				(C)the Commonwealth
			 of Puerto Rico; and
				(D)any other
			 territory or possession of the United States.
				(7)United
			 StatesThe term United States includes—
				(A)each of the
			 several States of the United States;
				(B)the District of
			 Columbia;
				(C)the Commonwealth
			 of Puerto Rico; and
				(D)any other
			 territory or possession of the United States.
				(8)WildlifeThe
			 term wildlife means any species native to the United States,
			 including nondomesticated mammals, fish, birds, amphibians, reptiles, mollusks,
			 and arthropods.
			(9)Wildlife disease
			 emergencyThe term wildlife disease emergency
			 means a disease that—
				(A)is infectious and
			 caused by—
					(i)a
			 newly discovered pathogen; or
					(ii)a
			 known infectious disease that is expanding in geographic range, species
			 impacted, or other recognized impacts;
					(B)poses significant
			 threats to the sustainability of a wildlife species;
				(C)is spreading
			 rapidly; or
				(D)poses a
			 significant threat to the health of a functioning ecosystem in a priority
			 landscape identified
			 in—
					(i)the national fish
			 and wildlife climate change adaptation plan entitled Rising to the
			 Urgent Challenge: Strategic Plan for Responding to Accelerating Climate
			 Change and dated September 2010; or
					(ii)a similar Federal, State, local, or
			 tribal law, regulation, or conservation plan.scape identified in a Federal, State, local, or
			 tribal law, regulation, or conservation plan. 
					4.Declaration of
			 wildlife disease emergency
			(a)In
			 generalThe Secretary, in consultation with the Governor of a
			 potentially affected State, may declare within that State a wildlife disease
			 emergency for a disease that affects wildlife—
				(1)within the United
			 States; or
				(2)outside the United States, but has the
			 potential, as determined by the Secretary, to enter the United States.
				(b)ConsiderationsIn
			 making a declaration under subsection (a), the Secretary shall consider—
				(1)the level of
			 threat the disease poses to affected wildlife populations, based on—
					(A)the relative
			 threat to population levels;
					(B)the relative
			 strength of the contagion and spread of the disease;
					(C)the observed rate
			 of morbidity or mortality of the disease; and
					(D)the priority of
			 affected species, ecosystems, or habitats, including—
						(i)species
			 under—
							(I)the Endangered
			 Species Act of 1973 (16 U.S.C. 1531 et seq.);
							(II)the Migratory Bird Treaty Act (16 U.S.C.
			 703 et seq.);
							(III)the Marine Mammal Protection Act of 1972
			 (16 U.S.C. 1361 et seq.); or
							(IV)any other applicable Federal law (including
			 regulations);
							(ii)species and
			 habitats identified as priorities in—
							(I)the national fish
			 and wildlife climate change adaptation plan entitled Rising to the
			 Urgent Challenge: Strategic Plan for Responding to Accelerating Climate
			 Change and dated September 2010; or
							(II)a similar
			 Federal, State, local, or tribal law, regulation, or conservation plan;
			 and
							(iii)wildlife located
			 on Federal land;
						(i)species and habitats
			 identified as priorities in a Federal, State, local, or tribal law, regulation,
			 or conservation plan; and
						(ii)wildlife located on
			 Federal land;
						(2)the sufficiency of
			 resources available in the Fund;
				(3)the ability of the
			 Department of the Interior and other Federal, State, and local agencies, tribal
			 governments, and other stakeholders to address and coordinate response to the
			 disease through other means; and
				(4)the request of any
			 State Governor to make such a declaration.
				(c)Response
			 coordinationUpon a declaration of a wildlife disease emergency
			 by the Secretary, the Secretary shall lead a coordinated response to the
			 emergency that shall include, to the maximum extent practicable, appropriate
			 Federal, State, and local agencies, Indian tribes, nongovernmental
			 organizations, or other stakeholders.
			(d)Grant
			 programThe Secretary may develop and implement a grant program
			 to provide grants to State wildlife agencies and Indian tribes to coordinate
			 the response to and address declared wildlife disease emergencies.
			5.Wildlife Disease
			 Emergency Fund
			(a)Establishment
			 of FundThere is established in the Treasury of the United States
			 a fund to be known as the Wildlife Disease Emergency Fund, to be
			 administered by the Secretary, to be available without fiscal year limitation,
			 and subject to appropriation, to carry out this Act.
			(b)Transfers to
			 FundThe Fund shall consist of—
				(1)such amounts as
			 are appropriated to the Fund; and
				(2)such amounts as
			 are received by the Secretary as donations, gifts, or contributions for the
			 purpose of addressing wildlife disease emergencies.
				(c)ProhibitionAmounts
			 in the Fund may not be made available for any purpose other than to respond to
			 a wildlife disease emergency declared under section 4.
			(d)Annual
			 reports
				(1)In
			 generalNot later than 60 days after the end of each fiscal year
			 beginning with fiscal year 2011, the Secretary shall submit to the Committee on
			 Appropriations of the House of Representatives, the Committee on Appropriations
			 of the Senate, the Committee on Environment and Public Works of the Senate, and
			 the Committee on Natural Resources of the House of Representatives a report on
			 the operation of the Fund during the fiscal year.
				(2)ContentsEach
			 report shall include, for the fiscal year covered by the report, the
			 following:
					(A)A statement of
			 the amounts deposited into the Fund.
					(B)A description of
			 the expenditures made from the Fund for the fiscal year, including the purpose
			 of the expenditures.
					(C)Recommendations
			 for additional authorities to fulfill the purpose of the Fund.
					(D)A statement of
			 the balance remaining in the Fund at the end of the fiscal year.
					(e)Separate
			 appropriations accountSection 1105(a) of title 31, United States
			 Code, is amended by adding at the end the following:
				
					(39)a separate
				statement for the Wildlife Disease Emergency Fund established under section 5
				of the Wildlife Disease Emergency Act of
				2011, which shall include the estimated amount of deposits into
				the Fund, obligations, and outlays from the
				Fund.
					.
			(f)Authorization
			 of appropriationsThere are authorized to be appropriated to
			 carry out this section such sums as are necessary.
			6.Wildlife Disease
			 Committee
			(a)EstablishmentThe
			 Secretary may establish a Wildlife Disease Committee to assist the Secretary in
			 increasing the level of preparedness of the United States to address emerging
			 wildlife diseases.
			(b)DutiesThe
			 Committee shall—
				(1)advise the
			 Secretary on risk assessment, preparation, monitoring, research, and response
			 to wildlife diseases that may significantly impact the health and
			 sustainability of wildlife populations; and
				(2)as appropriate,
			 draft reports, recommendations, plans, or other documents relating to risk
			 assessment, preparation, monitoring, research, and response to wildlife
			 diseases that may significantly impact the health and sustainability of
			 wildlife populations.
				(c)Membership
				(1)In
			 generalSubject to paragraph (2), members of the Committee shall
			 be appointed by the Secretary from among individuals who are qualified by
			 education, training, or experience in topics such as wildlife health, biology,
			 ecology, wildlife conservation, and natural resource management.
				(2)InclusionsThe
			 Committee shall include—
					(A)qualified
			 individuals who are employed
			 by Federal and State
			 agencies and tribal entities; and
					(B)qualified individuals who
			 represent
						by Federal agencies;(B)at least 8 qualified
			 individuals who are employed by a State fish and wildlife agency, each of whom
			 shall be employed in a different 1 of the 8 regions of the United States Fish
			 and Wildlife Service;
					(C)qualified individuals
			 employed by other State agencies and tribal entities; and
					(D)qualified individuals who
			 represent public and private
			 organizations.
					(d)Committee
			 chairThe Secretary, or a designee of the Secretary, shall be the
			 Chair of the Committee.
			(e)Staffing and
			 assistanceThe Secretary shall make available to the Committee
			 any staff, information, administrative services, or assistance the Secretary
			 determines is reasonably required to enable the Committee to carry out the
			 functions of the Committee.
			(f)RenewalNotwithstanding
			 section 14 of the Federal Advisory Committee Act (5 U.S.C. App.), the Secretary
			 may renew the Committee for any period of time that the Secretary determines to
			 be appropriate.
			7.Rapid response
			 teamsThe Secretary may
			 convene rapid response teams to address any wildlife disease emergency.
		8.AdministrationNothing in this Act—
			(1)limits the
			 authority of the Secretary to respond to wildlife disease events that are not
			 declared wildlife
			 disease emergencies under this Act; or
			(2)limits, repeals, supersedes, or modifies
			 any
				wildlife disease emergencies under this
			 Act;(2)affects the authority,
			 jurisdiction, or responsibility of the States to manage, control, or regulate
			 fish and resident wildlife under any State law (including regulations);
			(3)grants authority to any
			 public agency to acquire private property or conservation easements or
			 otherwise infringe any use of private property; or
			(4)limits, repeals, supersedes, or modifies
			 any provision of Federal, State, local, or tribal law (including
			 regulations).
			
	
		September 19, 2012
		Reported with amendments
	
